1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     NOE ORTEGA PEREZ,                                 Case No. 3:17-cv-00538-HDM-CBC
10                                    Petitioner,                     ORDER
            v.
11
      BAKER, et al.,
12
                                  Respondents.
13
           Petitioner Noe Ortega Perez’s 28 U.S.C. § 2254 petition for writ of habeas corpus
14
     is before the court on several motions for extension of time as well as a motion for leave
15

16   to file Perez’s presentence investigation report under seal. Good cause appearing,

17         IT IS ORDERED that petitioner’s four unopposed motions for extension of time to
18   file a first-amended petition (ECF Nos. 12, 13, 14, 16) are all GRANTED nunc pro tunc.
19
           IT IS FURTHER ORDERED that petitioner’s motion for leave to file the
20
     presentence investigation report under seal (ECF No. 22) is GRANTED.
21
           DATED: November 5, 2018.
22

23
                                                         HOWARD D. MCKIBBEN
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                    1
